Citation Nr: 0429504	
Decision Date: 11/01/04    Archive Date: 11/10/04

DOCKET NO.  03-02 976A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date, earlier than January 17, 
2001, for the grant of service connection for the cause of 
the veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1965 to October 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted, in 
pertinent part, service connection for the cause of the 
veteran's death, effective from January 25, 2001.  In a 
December 2002 statement of the case (SOC), the RO corrected 
the effective date to January 17, 2001, which reflects the 
date that an informal claim was received at the RO.  

Following receipt of the SOC, the appellant submitted, in 
February 2003, a statement in support of her claim indicating 
that she desired an earlier effective date for the cause of 
the veteran's death.  Attached to the statement was her 
notice of disagreement, which was previously submitted in 
June 2002.  While the appellant did not file a VA Form 9, the 
RO accepted her February 2003 statement in lieu of such form.  
The case is now before the Board for appellate review.  


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issue decided herein has been obtained.

2.  Service connection for the cause of the veteran's death 
was granted based on Agent Orange exposure during Vietnam.

3.  An informal claim for the grant of service connection for 
the cause of the veteran's death was received at the RO on 
January 17, 2001 and a formal claim was received in the same 
month.  

4.  There is nothing in the record received prior to January 
17, 2001 that could be construed as an informal claim of 
service connection for the grant of service connection for 
the cause of the veteran's death.

5.  From June 9, 1994 to January 17, 2001, the appellant was 
eligible for death benefits based on the veteran's death 
caused by lung cancer secondary to Agent Orange exposure in 
Vietnam.  


CONCLUSION OF LAW

The requirements for an effective date of January 17, 2000 
for the grant of service connection for the cause of the 
veteran's death have been met.  38 U.S.C.A. § 5110(a) (West 
2002); 38 C.F.R. §§ 3.114, 3.400 (2004); VAOPGCPREC 26-97 
(July 16, 1997).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  This law eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the new law 
does not preclude the Board from adjudicating this portion of 
the appellant's claim.  This is so because the Board is 
taking action favorable to the appellant by granting an 
earlier effective date for the grant of service connection 
for the cause of the veteran's death, and a decision at this 
point poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993).

The effective date of an award is generally the date of 
receipt of a claim (or informal claim where appropriate), or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. § 3.400 (2004).  More 
specifically, the effective date of an award of service-
connected death after separation from service is the first 
day of the month in which the veteran's death occurred if the 
claim is received within one year after the date of death; 
otherwise, it is the date of receipt of claim.  38 U.S.C.A. 
§ 5110(d)(1) (West 2002); 38 C.F.R. § 3.400 (c)(2) (2004).

Generally, a specific claim in the form prescribed by the 
Secretary must be filed in order for benefits to be paid to 
any individual under the laws administered by VA. 38 C.F.R. 
§ 3.151(a) (2004).  The terms "claim" and "application" are 
defined by VA regulation as a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (2004).  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within 1 year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. 
§ 3.155 (2004).

An informal claim must identify the benefit sought.  See 
Brannon v. West, 12 Vet. App. 32, 34 (1998) (noting that VA 
"is not required to anticipate a claim for a particular 
benefit where no intention to raise it was expressed and 
citing Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995) for 
the proposition that VA is not required to do a 
"prognostication" but to review issues reasonably raised by 
the substantive appeal).  

The appellant's informal claim for entitlement to service 
connection for the cause of the veteran's death was received 
at the RO on January 17, 2001 and the RO assigned an 
effective date of January 17, 2001.  In determining whether 
the appellant is entitled to an earlier effective date, the 
Board must consider whether she filed an informal claim for 
service connection prior to January 17, 2001.

On review of the record, there is no communication or action 
of record indicating intent to seek service connection for 
the cause of the veteran's death received prior to January 
17, 2001.

In its December 2001 rating decision, the RO granted service 
connection for the cause of the veteran's death based on 
Agent Orange exposure in Vietnam.  See generally, 38 C.F.R. 
§§ 3.307,3.309(e) (2004).  In support of her earlier 
effective date claim, the appellant relies on 38 C.F.R. 
§ 3.114 (2004) and McCay v. Brown, 9 Vet. App. 183 (1996).  
In her June 2003 statement, she argues that she is entitled 
to an earlier effective date of one year prior to the date of 
receipt of her informal claim because the inclusion of lung 
cancer to the list of presumptive service-connected 
disabilities based on Agent Orange exposure was a 
"liberalizing VA issue" pursuant to 38 C.F.R. § 3.114.   

The Board notes that on February 6, 1991, the Agent Orange 
Act of 1991, Public Law 102-4, 105 Stat. 11 (1991) was 
enacted.  This Act added to Title 38 a new section (§ 1116) 
establishing a scientific-evidence review process for the 
establishment of presumptions of service connection for 
diseases associated with exposure to certain herbicide 
agents.  38 U.S.C.A. § 1116 (West 1991).

Effective June 9, 1994, the provisions of 38 C.F.R. 
§§ 3.307(a) and 3.309(e) were amended to allow presumptive 
service connection for respiratory cancer developing to the 
required degree within a certain time period after exposure 
to herbicides.  59 Fed. Reg. 29,724 (June 9, 1994).  In 
pertinent part, a veteran who had active service in Vietnam 
during the Vietnam Era and develops respiratory cancer 
(including cancer of the lung) shall be presumed to have been 
exposed to an herbicide agent, unless there is affirmative 
evidence to the contrary.  38 C.F.R. § 3.307(a)(6) (1994-
2001).  If a veteran was exposed to an herbicide agent during 
active service, and respiratory cancers (including cancer of 
the lung) are manifested to a degree of 10 percent within 30 
years after the herbicide agent exposure, said disease shall 
be service connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied.  38 C.F.R. § 3.309(e) (1994-2001).

Where service connection was granted for the veteran's death 
based on lung cancer secondary to Agent Orange exposure, an 
effective date prior to the date of claim cannot be assigned 
under 38 C.F.R. § 3.114(a) unless the claimant met all 
eligibility criteria for the liberalized benefit on June 9, 
1994, and such eligibility existed continuously from that 
date to the date of claim or administrative determination of 
entitlement.  See VAOPGCPREC 26-97 (July 16, 1997).  

The McCay case dealt with an earlier effective date for 
service connection for a disorder related to exposure to 
herbicides and the issuance of a regulation in 1991 with a 
retroactive application from September 25, 1985.  The veteran 
was found to be entitled to an earlier effective date in that 
case.  The basis for the decision was that the veteran was 
not required to meet the eligibility criteria as of the 
effective date of 1985 because the regulation was not 
promulgated until 1991 and the veteran had already submitted 
his claim prior to the date of the change.  McCay, 9 Vet. 
App. at 188.  The Court also noted that, in order to receive 
a one year earlier effective date where there is a 
liberalizing law that is prospective, a claimant would have 
to meet the eligibility criteria from the date of the change.  
Id. at 187-188 (citing to Gold v. Brown, 7 Vet. App. 315 
(1995)).  The liberalizing law in the instant case was a 
prospective change.  Thus, the appellant must have met the 
eligibility criteria as of the date of the change in law.

It is undisputed that the grant of service connection for the 
veteran's death was based on Agent Orange exposure and the 
veteran died from lung cancer in May 1994.  It is also 
undisputed that the appellant was the veteran's wife at the 
time of his death.  The appellant therefore met the criteria 
for the liberalized benefit as of June 9, 1994. 

The earliest possible date of entitlement to service 
connection for the cause of the veteran's death from lung 
cancer is June 9, 1994, the effective date of the 
liberalizing law on which entitlement to service connection 
was based.  38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a).  
However, VA did not review the claim on its own initiative 
within one year of the effective date of the applicable 
change to the law, nor did the appellant submit any 
correspondence within one year of the effective date of the 
change.  The VA reviewed the claim at the request of the 
appellant on receipt of an informal claim on January 17, 
2001, many years after the effective date of the applicable 
change.  Therefore, benefits are authorized for a period of 
one year prior to the date of the claim, or January 17, 2000.  
See 38 C.F.R. § 3.114(a)(3).






ORDER

Entitlement to an earlier effective date of January 17, 2000 
for the grant of service connection for the cause of the 
veteran's death is allowed.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



